Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Claims 1-13 are pending. Claims 1-13 are rejected.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 and 6-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shiramizu JP2017168058 – from IDS. 
Regarding claim 1, Shiramizu teaches a working machine including a traveling unit (Shiramizu, abstract, fig. 1-5, 7, para 9-10), comprising: 
a detecting unit (Shiramizu Fig.1 #21) configured to detect a direction of a landmark (Shiramizu Fig.5#71) in a work area with respect to a direction of travel of the working machine (Shiramizu para 26, the ECU 31 can obtain the front direction (traveling direction) of the work vehicle 10 by calculating the front direction of the work vehicle 10 by receiving a signal representing the yaw rate from the angular velocity sensor 32.); and 

a calculation unit (Shiramizu, Fig1, #31 ECU) configured to specify a relative position of the working machine to the landmark based on a detection result by the detecting unit. (Shiramizu para 32-34; The movement direction determination unit 41 determines a direction (movement direction) in which the work vehicle 10 moves. The image analysis unit 43 receives an image captured by the camera 21 from the outside of the work vehicle 10 and analyzes; The image analysis unit 43 obtains the difference by calculating the angle difference between the front direction (traveling direction) of the work vehicle 10 and the direction indicating the sign extracted from the current position of the work vehicle 10.).

Regarding claim 2, Shiramizu teaches all of the limitations of claim 1 and further teaches, wherein the calculation unit specifies the relative position of the working machine further based on a change amount of the direction of travel during traveling. (Shiramizu Fig.11 and para 46-48; HA can be determined by calculating equation (2). Here, the surveying unit 45 can obtain L, θA, and θB when the work vehicle 10 moves in a certain direction from the position 10-A to the position 10-B.)

Regarding claim 3, Shiramizu teaches all of the limitations of claim 1 and further teaches, wherein the calculation unit decides a traveling path of the working machine based on the specified relative position of the working machine. (Shiramizu para 53, The movement direction determination unit 41 determines the movement direction in which the work vehicle 10 moves in order to acquire position information for the sign 71-1 for which the surveying unit 45 starts to acquire position information.) D2 fig. 1-3 and para 23

Regarding claim 4, Shiramizu teaches all of the limitations of claim 1 and further teaches, wherein the calculation unit detects, by the detecting unit, the direction of the landmark with respect to the direction of travel of the working machine when the working machine is located at a first point in the work area (Shiramizu Fig.10 #10 at point #A direction with respect to landmark #71 with respect to the direction of travel from #A to #B) Also Fig,6, 7, 9, 10 , and 11 also work.  And para 46-50; Acquisition of location information of sign [i.e. landmark] by triangulation), and 
the direction of the landmark with respect to the direction of travel of the working machine when the working machine is located at a second point different from the first point in the work area (Shiramizu Fig.10 #10 From #A to point #B with respect to landmark #71), and

specifies a distance from the second point to the landmark based on the directions of the landmark at the first point and the second point, which are detected by the detecting unit, a traveling distance by the traveling unit during a time until the working machine moves from the first point to the second point (Shiramizu Fig.10 distance from A to B with respect to landmark #71), and
the change amount of the direction of travel of the working machine during a time in which the working machine is moving from the first point to the second point. (Shiramizu Fig.10 #B-#A) Also para 67-75; Accuracy of location information acquisition).
Regarding claim 6, Shiramizu teaches all of the limitations of claim 4 and further teaches, further comprising a posture sensor configured to measure a posture of the working machine. (Shiramizu para 27, The angular velocity sensor 32 outputs a signal representing the yaw rate [ posture i.e. G sensor, gravity position], which is the rotational angular velocity around the vertical axis of the center of gravity position (not shown) of the work vehicle 10 to the ECU 31. That is, the ECU 31 can obtain the front direction (traveling direction) of the work vehicle 10 by calculating the front direction of the work vehicle 10 by receiving a signal representing the yaw rate from the angular velocity sensor 32.)

Regarding claim 7, Shiramizu teaches all of the limitations of claim 4 and further teaches, further comprising a measurement sensor configured to measure the traveling distance of the working machine by the traveling unit. (Shiramizu para 30; the ECU 31 can obtain the distance traveled by the work vehicle 10 by receiving a signal representing the rotational speed of the rear wheel 13 from the wheel speed sensor 18.)

Regarding claim 8, Shiramizu teaches all of the limitations of claim 1 and further teaches, wherein the calculation unit detects, by the detecting unit, the direction of the landmark with respect to the direction of travel of the working machine (Shiramizu Fig. 13; #10 direction of travel A-F with respect to landmark #71)
when the working machine is located at a second point in the work area, and (Shiramizu Fig. 13#10 at second point 10-B)
the direction of the landmark with respect to the direction of travel of the working machine when the working machine is located at a third point different from the second point in the work area, and (Shiramizu Fig.13 #10 at 10-C)

specifies a distance from the third point to the landmark based on the directions of the landmark at the second point and the third point, which are detected by the detecting unit, the change amount of the direction of travel of the working machine during a time in which the working machine is moving from the second point to the third point, and the distance from the second point to the landmark. (Shiramizu Fig.13 specifies distance third point 10C sine [angle to #71 landmark]– second point 10B sine [angle to #71 landmark]) Also (Shiramizu, para 47; Let L be the distance between position 10-A and position 10-B through which work vehicle 10 moves in a certain direction. The distance of a straight line connecting the position 10-A and the position of the sign 71 is HA. An angle formed by a straight line connecting the position 10-A and the position of the sign 71 and the direction in which the work vehicle 10 has moved is defined as θA. An angle formed by a straight line connecting the position 10-B and the position of the sign 71 and the direction in which the work vehicle 10 has moved is defined as θB. An angle formed by a straight line passing through the position 10-A and the position of the sign 71 and a straight line passing through the position 10-B and the position of the sign 71 is defined as θα. At this time, the following equation (1) is obtained from the sine theorem.)

Regarding claim 9, Shiramizu teaches all of the limitations of claim 1 and further teaches, wherein at least two landmarks are provided in the work area, and the detecting unit is configured to be able to discriminately detect the at least two landmarks. (Shiramizu Fig.5 #71-1 … #71-4… #71-n) Also (D1 para 41; four maps corresponding to the positions of the four markers 71 (71-1, 71-2, 71-3, 71-4) in the real space. A rectangular inner area defined [to define area, detecting unit must be able to discriminately detect the landmarks #71-1 to 71-4]by the coordinate points is set as the work area 70.)

Regarding claim 10, Shiramizu teaches all of the limitations of claim 1 and further teaches, wherein the detecting unit includes an imaging sensor. (Shiramizu, abstract cameras to position the robot with respect to landmarks #71)

Regarding claim 11, Shiramizu teaches all of the limitations of claim 1 and further teaches, wherein the landmark generates an electromagnetic wave, and the detecting unit includes a sensor configured to be able to detect the electromagnetic wave. (Shiramizu para 3-4, and 5 physical barrier such as a wire) Also (Shiramizu para 8 cites 20150271991 which uses wire and or beacon markers)  



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Shiramizu as applied to claim above, and further in view of Nakamura JP 2000132229.

Regarding claim 5, Shiramizu teaches all of the limitations of claim 4 and Nakamura further teaches, wherein when the working machine moves from the first point to the second point, the calculation unit drives the traveling unit such that the traveling path of the working machine draws an arc in a planar view. (Nakamura Fig. 3; Also para 23-26; When the moving body 2 reaches the target point G, the arithmetic processing unit 31 passes through an arc whose posture direction matches the principal axis direction of the target point, that is, an arc VG centered on the point O in FIG.3, The moving body 2 is controlled.)
Therefore it would have been obvious to one of ordinary skill in the art to combine the teachings of Shiramizu in view of Nakamura such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention for the purpose of calculation method and the travel control method for correction angle phi .sub.S orientation. 

Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Shiramizu as applied to claim above, and further in view of Lee US 20040210346.

Regarding claim 12, Shiramizu teaches all of the limitations of claim 11 and Lee further teaches, wherein the landmark comprises a beacon.
(Lee Fig.4 and para 25 sound wave to detect a location of the mobile robot 220. sonic beacons)
Therefore it would have been obvious to one of ordinary skill in the art to combine the teachings of Shiramizu in view of Lee such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention for the purpose of generates a sound wave to detect a location of the mobile robot. 

Regarding claim 13, Shiramizu teaches all of the limitations of claim 1 and Nakamura further teaches, wherein the landmark generates a sound wave, and the detecting unit includes a microphone. (Lee Fig.4 and para 25-26 sound wave to detect a location of the mobile robot 220. sound wave sensor, receives the sound wave transmitted from the first transmitter [i.e. microphone; sonic beacons])
Therefore it would have been obvious to one of ordinary skill in the art to combine the teachings of Shiramizu in view of Lee such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention for the purpose of generates a sound wave to detect a location of the mobile robot. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIHAR A KARWAN whose telephone number is (571)272-2747.  The examiner can normally be reached on M-F; 11-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Burke can be reached on 469-295-9067.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SIHAR A KARWAN/Examiner, Art Unit 3664                                                                                                                                                                                                        
	
/JAIME FIGUEROA/ Primary Examiner, Art Unit 3664